 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of March 21, 2008,
effective as of January 1, 2008 (the “Effective Date”), is between ASHFORD
HOSPITALITY TRUST, INC., a corporation organized under the laws of the State of
Maryland and having its principal place of business at Dallas, Texas
(hereinafter, the “REIT”), ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware and having its
principal place of business at Dallas, Texas (the “Operating Partnership”), and
MONTGOMERY J. BENNETT, an individual residing in Dallas, Texas (the
“Executive”).
RECITALS:
     A. The REIT and the Operating Partnership (collectively, the “Company”)
desire to employ the Executive in the capacities and on the terms and conditions
set out below; and
     B. The Executive and the Company have previously entered into an employment
agreement dated as of August 29, 2003, as amended on March 29, 2006, but
effective as of January 1, 2006 (collectively, the “Previous Agreement”); and
     C. The Company and the Executive desire to amend and restate the Previous
Agreement in order to make changes to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), as well as certain other changes.
     NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:
1. EMPLOYMENT.
     (a) POSITIONS. During the Term (defined below), the Executive shall be
employed by the Company as President and Chief Executive Officer. At the
Company’s request, the Executive shall serve the Company’s subsidiaries and
affiliates in other offices and capacities in addition to the foregoing. If the
Executive, during the Term, serves in any one or more of such additional
capacities, the Executive’s compensation shall not be increased beyond that
provided in Sections 3, 4 or 5 below. Further, if the Executive’s service in one
or more of such additional capacities is terminated, the Executive’s
compensation provided herein shall not be reduced for so long as the Executive
otherwise remains employed by the Company under the terms of this Agreement.
     (b) RESPONSIBILITIES. The Executive’s principal employment duties and
responsibilities shall be those duties and responsibilities customary for the
positions of President and Chief Executive Officer and such other executive
duties and responsibilities as the Board of Directors of the REIT (the “Board”)
shall from time to time reasonably assign to the Executive. The Executive will
be responsible for and have authority over the day-to-day operational management
of the Company. The Executive shall report directly to the Board. All other
officers of the Company shall report to the Executive or such person(s) as the
Executive may designate from time to time.
     (c) EXTENT OF SERVICES. Except for (i) the time reasonably required to
perform the Executive’s duties and responsibilities as Chief Executive Officer
and President of Remington Hotel Corporation (“RHC”), Remington Management LP
(“Remington Management), Remington Lodging &

1



--------------------------------------------------------------------------------



 



Hospitality, L.P. (“Remington Lodging”) and their affiliates (so long as such
duties do not materially interfere with the performance of the Executive’s
duties hereunder), and (ii) illnesses and vacation periods, the Executive shall
devote substantially all of his working time and attention and his best efforts
to the performance of his duties and responsibilities under this Agreement and
shall not be otherwise employed. However, the Executive may (so long as the
following do not materially interfere with the performance of the Executive’s
duties hereunder) (i) make any passive investments where he is not obligated or
required to, and shall not in fact, devote material managerial efforts (provided
that the Executive may make and continue investments in accordance with the
terms of that certain Mutual Exclusivity Agreement, herein so called, among RHC,
Remington Lodging and their affiliates (herein collectively called the
“Remington Affiliates”), and the Company and its affiliates dated on August 29,
2003), (ii) participate in charitable, academic or community activities or in
trade or professional organizations, (iii) hold directorships in charitable or
non-profit organizations, (iv) subject to Board approval (which approval shall
not be unreasonably withheld or withdrawn), hold directorships in other
companies, except only that the Board shall have the right to limit such
services as a director or such participation whenever the Board shall reasonably
believe that the time spent on such activities infringes in any material respect
upon the time required by the Executive for the performance of his duties under
this Agreement or is otherwise incompatible with those duties, or (v) hold
directorships in private companies owned by the Executive (or Archie Bennett,
Jr.) consistent with the Mutual Exclusivity Agreement. Further, it is agreed
that to the extent any such activities have been conducted by the Executive
prior to August 29, 2003, the continued reasonable conduct of such activities
(or reasonable activities similar in nature and scope thereto) shall not,
subject to the conditions and limitations of the Mutual Exclusivity Agreement,
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company; provided, that no such activity that violates
the non-competition provisions herein shall be permitted.
2. TERM.
     This Agreement shall become effective as of January 1, 2008 and shall
continue for a Term ending on December 31, 2008 (the “Initial Termination Date”)
unless it is sooner terminated pursuant to Section 6; provided, however, that
this Agreement shall be automatically extended for one additional year on the
Initial Termination Date and on each subsequent anniversary of the Initial
Termination Date, unless either the Company or the Executive elect not to extend
the Term of this Agreement by notifying the other party in writing of such
election not less than one hundred twenty (120) days prior to the expiration of
the then current Term. For purposes of this Agreement, “Term” shall mean the
actual duration of the Executive’s employment hereunder, taking into account any
extension pursuant to this Section 2 or early termination of employment pursuant
to Section 6.
3. SALARY.
     The Company shall pay the Executive a Base Salary which shall be payable in
periodic installments, less statutory deductions and withholdings, according to
the Company’s normal payroll practices. Commencing as of the Effective Date, the
Executive’s base salary shall be SEVEN HUNDRED THOUSAND Dollars ($700,000) per
year. The Board or a Compensation Committee duly appointed by the Board (the
“Compensation Committee”) shall thereafter review the Executive’s Base Salary
annually to determine within its sole discretion whether and to what extent the
Executive’s salary may be increased (for the purposes of this Agreement, the
term “Base Salary” shall mean the amount established and adjusted from time to
time pursuant to this Section 3).

2



--------------------------------------------------------------------------------



 



4. ANNUAL INCENTIVE AWARDS.
     (a) INCENTIVE BONUS. The Executive shall be entitled to receive an annual
cash incentive bonus (the “Incentive Bonus”) for each calendar year during the
Term of this Agreement based on the level of accomplishment of management and
performance objectives as established by the Board or Compensation Committee.
Except as otherwise provided in Section 7, if the Executive is not employed for
the full calendar year, the Executive shall be paid a pro-rated Incentive Bonus
in an amount equal to the product of (x) the amount of the Incentive Bonus for
the calendar year to which the Executive would have been entitled if the
Executive had remained employed for the entire calendar year and (y) a fraction,
the numerator of which is the number of days in the applicable calendar year for
which the Executive was employed through the last day of his employment and the
denominator of which is the 365 days of the calendar year. The targeted
Incentive Bonus for the Term is 75% to 125% of Base Salary. The Incentive Bonus
shall be paid as soon as reasonably practical following each calendar year but
not later than December 31st of such year.
     (b) INCENTIVE, SAVINGS AND RETIREMENT PLANS. During the Term, the Executive
shall be entitled to participate in all other short- and long-term incentive
plans, stock and option plans, long term incentive partnership (“LTIP”) plans,
practices, policies and other programs, and all savings and retirement plans,
practices, polices and programs, in each case that are applicable generally to
senior executives of the Company, as may be adopted or amended from time to time
by the Company’s Compensation Committee.
5. BENEFITS.
     (a) VACATION. The Executive will be entitled to four (4) weeks of paid
vacation per calendar year. Vacation time not used within the calendar year will
not carry forward. The Executive shall not be entitled to cash in lieu of any
unused vacation time except as provided in this Agreement.
     (b) SICK LEAVE. The Executive shall be entitled to paid sick leave in
accordance with the sick leave policies of the Company in effect for other
senior executive officers.
     (c) EMPLOYEE BENEFITS. The Executive and his spouse and eligible
dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in other benefits
maintained by the Company for its senior executive officers, as such benefits
may be modified from time to time and for all such employees, such as, without
limitation, any medical, dental, vision, pension, 401(k), accident, disability,
and life insurance benefits, on a basis not less favorable than that applicable
to other senior executives of the Company. The Executive will also be entitled
to appropriate office space, administrative support, secretarial assistance, and
such other facilities and services as are suitable to the Executive’s positions
and adequate for the performance of the Executive’s duties.
     (d) EXPENSES. The Executive will be entitled to reimbursement of all
reasonable expenses, in accordance with the Company’s policy as in effect from
time to time and on a basis not less favorable than that applicable to other
senior executives of the Company, including, without limitation, telephone
(including in-home office telephone and DSL costs), travel and entertainment
expenses incurred by the Executive in connection with the business of the
Company, promptly upon the presentation by the Executive of appropriate
documentation.
     (e) D&O INSURANCE COVERAGE. During and for a period three (3) years after
the Term, the Executive shall be entitled to director and officer insurance
coverage for his acts and omissions while an

3



--------------------------------------------------------------------------------



 



officer and director of the Company on a basis no less favorable to him than the
coverage provided current officers or directors.
6. TERMINATION.
     The employment of the Executive by the Company and this Agreement (except
as otherwise provided herein) shall terminate upon the occurrence of any of the
following:
     (a) DEATH OR DISABILITY. Immediately upon death or Disability of the
Executive. As used in this Agreement, “Disability” shall mean an inability to
perform the essential functions of his duties, with or without reasonable
accommodation, for a period of 90 consecutive days or a total of 180 days,
during any 365-day period, in either case as a result of incapacity due to
mental or physical illness which is determined to be total and permanent. A
determination of Disability shall be made by a physician satisfactory to both
the Executive and the Company, provided that if the Executive (or his guardian)
and the Company do not agree on a physician, the Executive (or his guardian) and
the Company shall each select a physician and these two together shall select a
third physician, whose determination as to Disability shall be binding on all
parties. The appointment of one or more individuals to carry out the offices or
duties of the Executive during a period of the Executive’s inability to perform
such duties and pending a determination of Disability shall not be considered a
breach of this Agreement by the Company.
     (b) FOR CAUSE. At the election of the Company, for Cause, immediately upon
written notice by the Company to the Executive unless the Executive fully
corrects the circumstances constituting Cause within the cure periods provided
below, if applicable. For purposes of this Agreement, “Cause” for termination
shall be deemed to exist solely in the event of the following:
          (i) The conviction of the Executive of, or the entry of a plea of
guilty or nolo contendere by the Executive to, a felony (exclusive of a
conviction, plea of guilty or nolo contendere arising solely under a statutory
provision imposing criminal liability upon the Executive on a PER SE basis due
to the Company offices held by the Executive, so long as any act or omission of
the Executive with respect to such matter was not taken or omitted in
contravention of any applicable policy or directive of the Board);
          (ii) willful breach of duty of loyalty which is materially detrimental
to the Company which is not cured to the reasonable satisfaction of the Board
within fifteen (15) days following written warning to the Executive from the
Board describing the alleged circumstances;
          (iii) willful failure to perform or adhere to explicitly stated duties
or guidelines of employment or to follow the directives of the Board which
continues for fifteen (15) days after written warning to the Executive that it
will be deemed a basis for a “For Cause” termination;
          (iv) gross negligence or willful misconduct in the performance of the
Executive’s duties (which is not cured by the Executive within 30 days after
written warning from the Board);
          (v) the Executive’s willful commission of an act of dishonesty
resulting in economic or financial injury to the Company or willful commission
of fraud; or
          (vi) the Executive’s chronic absence from work for reasons other than
illness.

4



--------------------------------------------------------------------------------



 



     For purposes of this Section, no act, or failure to act, on the Executive’s
part will be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without a reasonable belief that the Executive’s
act, or failure to act, was in the best interest of the Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advise of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than 2/3rds of the entire membership of the Board
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel for the Executive, to be heard before the Board), finding
that, in the good faith opinion of the Board, the Executive is guilty of any of
the conduct described in this Section 6(b), and specified in the particulars
thereof in detail; provided, that if the Executive is a member of the Board,
neither the Executive nor any family member of the Executive shall vote on such
resolution nor shall they be counted in determining the “Entire Membership” of
the Board.
     (c) WITHOUT CAUSE OR GOOD REASON. At the election of the Company, without
Cause, and at the election of the Executive, without Good Reason, in either case
upon sixty (60) days’ prior written notice to the Executive or to the Company,
as the case may be. Provided, however, that if the Executive gives notice,
without Good Reason, the Company may waive all or a portion of the sixty
(60) days’ written notice and accelerate the effective date of the termination.
     (d) FOR GOOD REASON. At the election of the Executive, for Good Reason,
which is not cured by the Company within thirty (30) days after written notice
from the Executive to the Company setting forth a description of the
circumstances constituting Good Reason. For purposes of this Agreement, “Good
Reason” shall mean any of the following actions, omissions or events occurring
without the Executive’s prior written consent:
          (i) The removal without Cause from, or failure to re-elect the
Executive as a Director on the Board of Directors of the Company, if the Company
has not already or in connection therewith elected to terminate the Executive’s
employment hereunder pursuant to Section 7(c);
          (ii) the assignment to the Executive of any duties, responsibilities,
or reporting requirements inconsistent with his positions as President, Chief
Executive Officer, and Director on the Board of Directors of the Company, or any
material diminishment, on a cumulative basis, of the Executive’s overall duties,
responsibilities, or status;
          (iii) a reduction by the Company in the Executive’s annual Base
Salary;
          (iv) the requirement by the Company that the principal place of
business at which the Executive performs his duties be changed to a location
outside the greater Dallas metropolitan area;
          (v) any material breach by the Company of any provision of this
Agreement; or
          (vi) Archie Bennett, Jr. is removed without Cause in his capacity as
Chairman of the Board, as the term “Cause” is defined in that certain
Non-Compete/Services Agreement (the “ABJ Non-Compete/Services Agreement”) dated
on or about August 29, 2003 (as amended or renewed and restated), the Company
fails to renew the ABJ Non-Compete/Services Agreement; or Archie Bennett, Jr.
leaves for “Good Reason” as defined in the ABJ Non-Compete/ Services Agreement.

5



--------------------------------------------------------------------------------



 



     (e) NOTICE OF TERMINATION. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other parties hereto given in accordance with Section 16(a) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (provided that the date specified shall
not be more than thirty (30) days after the giving of the notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.
     (f) DATE OF TERMINATION. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the notice (provided that the date specified shall not be more than
thirty (30) days after the giving of the notice), as the case may be, (ii) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination or such later date specified in such
notice, (iii) if the Executive’s employment is terminated by the Executive
without Good Reason, the Date of Termination shall be the date on which the
Executive notifies the Company of such termination or such later date specified
in such notice, unless otherwise agreed by the Company and the Executive, and
(iv) if the Executive’s employment is terminated by reason of death or
Disability or non-renewal of this Agreement, the Date of Termination shall be
the date of death or Disability of the Executive or the Agreement’s non-renewal
date, as the case may be.
7. EFFECTS OF TERMINATION.
     (a) TERMINATION FOR DEATH OR DISABILITY; BY THE COMPANY WITHOUT CAUSE; OR
NON-RENEWAL BY THE COMPANY. If the employment of the Executive should terminate
by reason of (i) death of the Executive or Disability, (ii) termination by the
Company for any reason (other than Cause)or (iii) the Company’s failure to renew
this Agreement, then all compensation and benefits for the Executive shall be as
follows:
          (i) The Executive shall be paid, in a single lump sum payment within
thirty (30) days after the Date of Termination, the aggregate amount of (A) the
Executive’s earned but unpaid Base Salary and accrued but unpaid vacation
through the Date of Termination, and any Incentive Bonus required to be paid to
the Executive pursuant to Section 4(a) above for the prior calendar year to the
extent not previously paid, and reimbursement of all expenses through the Date
of Termination as required pursuant to Section 5(d) hereof (the “Accrued
Obligations”), and (B) one (the “Severance Multiple”) times the sum of (x) the
Base Salary in effect on the Termination Date plus (y) the average Incentive
Bonus received by the Executive for the three complete calendar years or such
lesser number of calendar years as the Executive has been employed by the
Company) immediately prior to the Termination Date (the “Severance Payment”).
          (ii) At the time when incentive bonuses are paid to the Company’s
other senior executives for the calendar year of the Company in which the Date
of Termination occurs, the Executive shall be paid a pro-rated Incentive Bonus
in an amount equal to the product of (x) the amount of the Incentive Bonus to

6



--------------------------------------------------------------------------------



 



which the Executive would have been entitled if the Executive ’s employment had
not been terminated and (y) a fraction, the numerator of which is the number of
days in the applicable calendar year for which the Executive was employed
through the Date of Termination and the denominator of which is the 365 days of
the calendar year (a “Pro-Rated Bonus”).
          (iii) The Company will allow the Executive and his dependents, at the
Company’s cost, to continue to participate for a period of eighteen (18) months
following the Date of Termination in the Company’s medical, dental and vision
plan in effect as of the Date of Termination. The Company’s payment of this
medical coverage will be made monthly during this period of coverage. To the
extent such medical benefits are taxable to the Executive, such benefits will
not affect benefits to be provided in any other taxable year, and such amounts
are intended to meet the requirements of Treasury
Regulation Section 1.409A-3(i)(1)(iv)(A) as “in-kind benefits”. In addition, the
Company will reimburse the Executive for a period of eighteen (18) months
following the Date of Termination for the cost of coverage for life insurance
and long-term disability insurance, based upon the level of such benefits that
were provided to the Executive under the Company’s life insurance and long-term
disability plans in effect as of the Date of Termination, which reimbursements
will be paid with seven (7) days after the Executive pays any applicable
premium. The amount of any such reimbursements may not affect the expenses
eligible for reimbursement in any other year. Such reimbursements are intended
to meet the requirements of Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).
(Collectively, these welfare benefits under (iii) are referred to as the “Other
Benefits”). If the Executive engages in regular employment after his termination
of employment with any organization other than a Remington Affiliate, any
employee welfare benefits received by the Executive in consideration of such
employment which are similar in nature to the Other Benefits provided by the
Company will relieve the Company of its obligation under this Section 7(a)(iii)
to provide comparable benefits to the extent of the benefits so received, and
such benefit hereunder shall be forfeited.
          (iv) Any annual performance shares, restricted shares, LTIP units or
options awarded under Section 4(b) hereof shall immediately vest. Without
limiting the foregoing, it is agreed that if the Executive’s employment is
terminated pursuant to this Section 7(a), all outstanding stock options,
restricted stock and other equity awards granted to the Executive under any of
the Company’s equity incentive plans (or awards substituted therefore covering
the securities of a successor company) shall become immediately vested and
exercisable in full.
     (b) TERMINATION BY THE EXECUTIVE WITH GOOD REASON. In the event that the
Executive’s employment is terminated by the Executive with Good Reason, the
Company will pay the Executive the same Accrued Obligations, Pro-Rated Bonus,
Other Benefits and accelerated vesting, all as provided in Sections 7(a)(i)
(ii), (iii) and (iv) above at the times as provided in such sections. In
addition, the Executive shall be entitled to a Severance Payment determined and
paid in accordance with Section 7(a)(i) above; PROVIDED, HOWEVER, the Severance
Multiple shall be three (3). Without limiting the foregoing, it is agreed that
if the Executive’s employment is terminated pursuant to this Section 7(b), all
outstanding stock options, restricted stock, LTIP units and other equity awards
granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefore covering the securities of a successor company)
shall become immediately vested and exercisable in full.
     (c) TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. If the Executive’s
employment is terminated by the Executive without Good Reason including a
resignation by the Executive without Good Reason and including an election not
to renew this Agreement by the Executive, the Company will pay the Executive the
Accrued Obligations as provided in Section 7(a)(i) above but the Executive shall

7



--------------------------------------------------------------------------------



 



not be entitled to the Severance Payment, Pro-rated Bonus, the Other Benefits
and accelerated vesting set forth in Sections 7(a)(i), (ii), (iii) and
(iv) hereof. In addition, in consideration for the Executive’s agreement for
honoring the non-compete and non-solicitation covenants in Section 10 hereof for
a period of one (1) year following the Date of Termination resulting from this
Section 7(c), the Company shall pay the Executive a non-compete payment (the
“Non-Compete Payment”) equal to the Severance Payment determined with a
Severance Multiple equal to one (1). The Non-Compete Payment shall be paid
monthly over the one-year non-compete period in equal monthly installments of
one-twelfth (1/12th) of the Non-Compete Payment, provided, however, that the
timing of such Non-Compete payments are subject to Section 7(g) hereof.
     (d) TERMINATION BY THE COMPANY FOR CAUSE. If the Executive’s employment is
terminated by the Company for Cause, the Company will pay the Executive the
Accrued Obligations as provided in Section 7(a)(i) above but the Executive shall
not be entitled to the Severance Payment, Pro-Rated Bonus, the Other Benefits
and accelerated vesting set forth in Sections 7(a)(i), (ii), (iii) and
(iv) hereof.
     (e) TERMINATION OF AUTHORITY. Immediately upon the Date of Termination or
upon the expiration of this Agreement, notwithstanding anything else to the
contrary contained herein or otherwise, the Executive will stop serving the
functions of his terminated or expired positions, and shall be without any of
the authority or responsibility for such positions. On request of the Board at
any time following the termination of the Executive’s employment by the Company
for Cause or by the Executive without Good Reason (including Executive’s
termination of his employment after a Change in Control (as defined herein) or
an election by the Executive not to renew this Agreement), the Executive agrees
to resign immediately from the Board, if then a member.
     (f) RELEASE OF CLAIMS. As a condition of Executive’s entitlement to the
Severance Payment, Pro-Rated Bonus, Non-Compete Payment and Other Benefits
provided by this Agreement, the Executive shall be required to execute the terms
of a waiver and release of claims against the Company substantially in the form
attached hereto as Exhibit “A” (as may be modified consistent with the purposes
of such waiver and release to reflect changes in law following the date
hereof)(the “Release”) within the applicable time period provided in the Release
(the “Applicable Release Period”); and shall forfeit all payments hereunder if
it is not so timely executed; provided, however, that in any case where the
first and last days of the Applicable Release Period are in two separate taxable
years, any payments required to be made to Executive that are treated as
deferred compensation for purposes of Code Section 409A shall be made in the
later taxable year, promptly following the conclusion of the Applicable Release
Period.
     (g) CODE SECTION 409A AND TERMINATION PAYMENTS. All payments provided under
this Agreement shall be subject to this Section 7(g). Notwithstanding anything
herein to the contrary, to the extent that the Board reasonably determines, in
its sole discretion, that any payment or benefit to be provided under this
Agreement for the benefit of Executive would be subject to the additional tax
imposed under Section 409A(a)(1)(B) of the Code or a successor or comparable
provision, the commencement of such payments and/or benefits shall be delayed
until the earlier of (i) the date that is six months following the Date of
Termination or (ii) the date of Executive’s death (such date is referred to
herein as the “ Distribution Date”), provided, if at such time Executive is a
“specified employee” of the Company (as defined in Treasury
Regulation Section 1.409A-1(i)) and if amounts payable under this Agreement are
on account of an “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(m)), Executive shall receive payments during the
six-month period immediately following the Date of Termination equal to the
lesser of (x) the amount payable under this Agreement, as the case may be, or
(y) two times the

8



--------------------------------------------------------------------------------



 



compensation limit in effect under Code Section 401(a)(17) for the calendar year
in which the Termination Date occurs (with any amounts that otherwise would have
been payable under this Agreement during such six-month period being paid on the
first regular payroll date following the six-month anniversary of the Date of
Termination). In the event that the Board determines that the commencement of
any of the employee benefits to be provided under this Agreement are to be
delayed pursuant to the preceding sentence, the Company shall require Executive
to bear the full cost of such employee benefits until the Distribution Date at
which time the Company shall reimburse Executive for all such costs. Finally,
for the purposes of this Agreement, amounts payable under this Agreement shall
be deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6.
8. CHANGE OF CONTROL.
     (a) CHANGE OF CONTROL. For purposes of this Agreement, a “Change of
Control” will be deemed to have taken place upon the occurrence of any of the
following events:
          (i) any “person” (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as modified in
Section 12(d) and 14(d) of the Exchange Act) other than A) the Company or any of
its subsidiaries, (B) any employee benefit plan of the Company or any of its
subsidiaries, (C) any Remington Affiliate, (D) a company owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of the Company, or (E) an underwriter temporarily holding
securities pursuant to an offering of such securities, becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing 30% or more of the shares of voting
stock of the Company then outstanding;
          (ii) the consummation of any merger, reorganization, business
combination or consolidation of the Company or one of its subsidiaries with or
into any other company, other than a merger, reorganization, business
combination or consolidation which would result in the holders of the voting
securities of the Company outstanding immediately prior thereto holding
securities which represent immediately after such merger, reorganization,
business combination or consolidation more than 50% of the combined voting power
of the voting securities of the Company or the surviving company or the parent
of such surviving company;
          (iii) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition if the holders of the voting securities of the Company outstanding
immediately prior thereto hold securities immediately thereafter which represent
more than 50% of the combined voting power of the voting securities of the
acquiror, or parent of the acquiror, of such assets; or the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company; or
          (iv) individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election to the Board was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an election contest with respect to
the

9



--------------------------------------------------------------------------------



 



election or removal of directors or other solicitation of proxies or consents by
or on behalf of a person other than the Board.
     (b) CERTAIN BENEFITS UPON A CHANGE OF CONTROL. If a Change of Control
occurs during the Term and the Executive’s employment is terminated by the
Company without Cause or by the Executive for any reason on or before the one
(1) year anniversary of the effective date of the Change of Control, then the
Executive shall be entitled to the Accrued Obligations, Pro-Rated Bonus, Other
Benefits and accelerated vesting, all as provided in Sections 7(a)(i), (ii),
(iii) and (iv) above at the times as provided in such sections. In addition, the
Executive shall be entitled to a Severance Payment determined and paid in
accordance with Section 7(a)(i) above; PROVIDED, HOWEVER, the Severance Multiple
shall be three (3). Without limiting the foregoing, it is agreed that if the
Executive’s employment is terminated pursuant to this Section 8(b), all
outstanding stock options, restricted stock, LTIP units and other equity awards
granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefore covering the securities of a successor company)
shall become immediately vested and exercisable in full. All payments under this
Section 8(b) are subject to the restrictions set forth in Section 7(g) and may
be delayed as set forth in Section 7(g) in order to satisfy the requirements of
Section 409A of the Internal Revenue Code.
     (c) EXCISE TAX.
          (i) In the event that any payment or benefit received or to be
received by the Executive in connection with a Change of Control or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change of Control or any person affiliated with
the Company or such person) (all such payments and benefits being hereinafter
called “Total Payments”) will be subject (in whole or part) to the excise tax
(the “Excise Tax”) imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, subject to the provisions of
Section 8(c)(ii) hereof, the Company will pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income tax and Excise Tax upon the payment provided for
by this Section 8(c)(i), will be equal to the Total Payments. For purposes of
determining the amount of the Gross-Up Payment, the Executive will be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on such date, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.
          (ii) In the event that, after giving effect to any redeterminations
described in Section 8(c)(iv) hereof, a reduction in the Total Payments to the
largest amount that would result in no portion of the Total Payments being
subject to the Excise Tax (after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement) would produce a net amount (after deduction of the net
amount of federal, state and local income tax on such reduced Total Payments)
that would be greater than the net amount of unreduced Total Payments (after
deduction of the net amount of federal, state and local income tax and the
amount of Excise Tax to which the Executive would be subject in respect of such
Total Payments), then Section 8(c)(i) hereof will not apply and the Total
Payments will be so reduced.

10



--------------------------------------------------------------------------------



 



          (iii) The determination of whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax will be made by the
Company’s independent auditors. The Company will provide the Executive with its
calculation of the amounts referred to in this Section 8(c) and such supporting
materials as are reasonably necessary for the Executive to evaluate the
Company’s calculations. If the Executive disputes the Company’s calculations (in
whole or in part), the reasonable opinion of the Company’s independent auditors
with respect to the matter in dispute will prevail.
          (iv) In the event that (A) the Excise Tax is subsequently determined
to be less than the amount taken into account hereunder at the time of payment
of the Total Payments and (B) after giving effect to such redetermination, the
Total Payments are reduced pursuant to Section 8(c)(ii) hereof, the Executive
will repay to the Company, at the time that the amount of such reduction in
Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income tax imposed
on the Gross-Up Payment being repaid by the Executive to the extent that such
repayment results in a reduction in the Excise Tax and/or a federal, state or
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that (X) the
Excise Tax is determined to exceed the amount taken into account hereunder at
the time of the termination of the Executive’s employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment) and (Y) after giving effect to such redetermination,
the Total Payments are not reduced pursuant to Section 8(c)(ii) hereof, the
Company will make an additional Gross-Up Payment in respect of such excess and
in respect of any portion of the Excise Tax with respect to which the Company
had not previously made a Gross-Up Payment (plus any additional taxes payable by
the Executive with respect to such excess and such portion) at the time that the
amount of such excess is finally determined. The Company shall also reimburse
the Executive for any expenses (including interest and penalties) incurred in
any such additional Gross-Up redetermination to the extent permitted under
Section 409A. (All reimbursements of expenses incurred in connection with such
additional Gross-Up redetermination shall be made within thirty (30) days after
the Executive incurs such expense, the amounts reimbursed in a tax year will not
affect such expenses eligible for reimbursement in any other tax year, and such
reimbursement period shall be effective so long as the applicable statute of
limitations for such Gross-Up redetermination is open. Such reimbursements are
intended to comply with Treasury Regulation Section 1.409A-3(i)(1)(iv)(A)).
          (v) The Executive shall notify the Company in writing of any claim
that, if successful, would require the payment by the Company of a Gross-Up
Payment or might entitle the Company to the refund of all or part of any
previous Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is required to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which he gives such notice to the Company.
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall: (i) give the
Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney jointly selected by the Executive and the Company; (iii) cooperate
with the Company in good faith in order to effectively contest such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim. The Company shall reimburse the Executive for all costs and expenses
(including legal fees and additional interest and penalties to the extent
permitted under 409A) incurred in connection with such

11



--------------------------------------------------------------------------------



 



contest. All reimbursements of such expenses shall be made within 30 days after
the Executive incurs such expense, the amounts reimbursed in a tax year will not
affect such expenses eligible for reimbursement in any other tax year, and such
reimbursement period shall be effective so long as the applicable statute of
limitations for such claim is open. Such reimbursements are intended to comply
with Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).
          (vi) Without limitation on the foregoing, the Company shall control
all audits and proceedings taken in connection with any claim, audit or
proceeding involving Excise Taxes or Gross-Up Payments and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of any such claim, audit or
proceeding and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the tax in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; PROVIDED, HOWEVER, that if the
Company directs the Executive to pay such tax and sue for a refund, the Company
shall reimburse the Executive within thirty (30) days after the Executive pays
such taxes (including interest or penalties with respect thereto to the extent
permitted under 409A). All reimbursements of such expenses shall be made within
thirty (30) days after the Executive incurs such expense, the amounts reimbursed
in a tax year will not affect such expenses eligible for reimbursement in any
other tax year, and such reimbursement period shall be effective so long as the
applicable statute of limitations for such claim is open. Such reimbursements
are intended to comply with Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).
The Company’s control of the contest shall be limited to issues with respect to
which such a Gross-Up Payment would be payable or refundable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue.
          (vii) To the extent that a Gross-Up Payment is determined to be
payable pursuant to this Section 8(c), such payment must be made no later than
the end of the taxable year immediate following the taxable year in which the
taxes described above are remitted by the Executive to the taxing authority.
9. CONFIDENTIAL INFORMATION.
     The Executive recognizes and acknowledges that the Executive has and will
have access to confidential and proprietary information of the Company which
constitute valuable, special, and unique assets of the Company. The term
“Confidential Information” as used in this Agreement shall mean all proprietary
information which is known only to the Executive, the Company, the Remington
Affiliates with respect to a Remington Transaction (as defined in the Mutual
Exclusivity Agreement), other employees of the Company, or others in a
confidential relationship with the Company, and relating to the Company’s
business (including, without limitation, information regarding clients,
customers, pricing policies, methods of operation, proprietary company programs,
sales, acquisitions, products, profits, costs, conditions (financial or other),
cash flows, key personnel, formulae, product applications, technical processes,
and trade secrets, as such information may exist from time to time, which the
Executive acquired or obtained by virtue of work performed for the Company, or
which the Executive may acquire or may have acquired knowledge of during the
performance of said work.
     The Executive acknowledges that the Company has put in place certain
policies and practices to keep such Confidential Information secret, including
disclosing the information only on a need-to-know basis. The Executive further
acknowledges that the Confidential Information has been developed or acquired by
the

12



--------------------------------------------------------------------------------



 



Company through the expenditure of substantial time, effort, and money and
provides the Company with an advantage over competitors who do not know such
Confidential Information. Finally, the Executive acknowledges that such
Confidential Information, if revealed to or used for the benefit of the
Company’s competitors or in a manner contrary to the Company’s interests, would
cause extensive and immeasurable harm to the Company and to the Company’s
competitive position.
     The Executive shall not, during the Term or at any time thereafter, use for
personal gain or detrimentally to the Company all or any part of the
Confidential Information, or disclose or make available all or any part of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such Confidential Information becomes publicly available other than as a
consequence of the breach by the Executive of his confidentiality obligations
hereunder. Notwithstanding the foregoing, Executive shall not be restricted from
disclosing or using Confidential Information that: (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Executive or his agent; (ii) becomes available to Executive in a manner that is
not in contravention of applicable law from a source (other than the Company or
its affiliated entities or one of its or their officers, employees, agents or
representatives) that is not known by Executive, after reasonable investigation,
to be bound by a confidential relationship with the Company or its affiliated
entities or by a confidentiality or other similar agreement; or (iii) is
required to be disclosed by law, court order or other legal process: provided,
however, that in the event disclosure is required by law, court order or legal
process, Executive shall provide the Company, if legally permissible, with
prompt notice of such requirement as set forth below in this Section 9.
     The Executive acknowledges that the Confidential Information shall remain
at all times the exclusive property of the Company, and no license is granted.
In the event of the termination of his employment, whether voluntary or
involuntary and whether by the Company or the Executive, or within seven
(7) business days of the Company’s request under any other circumstances, the
Executive shall deliver to the Company all Confidential Information, in any form
whatsoever, including electronic formats, and shall not take with him any
Confidential Information or any reproductions (in whole or in part) or extracts
of any items relating to the Confidential Information. The Company acknowledges
that prior to his employment with the Company, the Executive has lawfully
acquired extensive knowledge of the industries in which the Company engages in
business including, without limitation, markets, valuation methods and
techniques, capital markets, investor relationships and similar items, and that
the provisions of this Section 9 are not intended to restrict the Executive’s
use of such previously acquired knowledge.
     In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees, if legally permissible, to (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
request or requirement, (b) consult with the Company on the advisability of
taking legally available steps to resist or narrow such request or requirement
and (c) assist the Company in seeking a protective order or other appropriate
remedy; provided, however, that the Executive shall not be required to take any
action in violation of applicable laws. In the event that such protective order
or other remedy is not obtained or that the Company waives compliance with the
provisions hereof, the Executive shall not be liable for such disclosure unless
disclosure to any such tribunal was caused by or resulted from a previous
disclosure by the Executive not permitted by this Agreement.

13



--------------------------------------------------------------------------------



 



10. NON-COMPETITION, NONSOLICITATION AND NON-INTERFERENCE.
     (a) NON-COMPETITION. During the Term and any Non-Compete Period
(hereinafter defined), the Executive will not, directly or indirectly, either as
a principal, agent, employee, employer, stockholder or partner engage in any
“Competitive Business”; PROVIDED, HOWEVER, the foregoing shall not prohibit or
limit the Executive’s right to (i) pursue investments, transactions or
businesses allowed pursuant to the terms of the Mutual Exclusivity Agreement,
(ii) continue the Executive’s ownership, investment, management and operation of
the Remington Affiliates consistent with the terms of the Mutual Exclusivity
Agreement, (iii) continue the Executive’s ownership, investment, management and
operation of all existing investments of the Executive and the Remington
Affiliates as of the Effective Date consistent with the terms of the Mutual
Exclusivity Agreement, and (iv) remain an officer and/or director of all
Remington Affiliates consistent with the terms of the Mutual Exclusivity
Agreement.
     For purposes of this Section 10(a), “Competitive Business” means acquiring,
investing in or with respect to, owning, leasing, managing or developing hotel
properties in the United States or originating or acquiring loans in respect of
hotel properties in the United States where the Executive has duties or performs
services that are the same or similar to those services actually performed by
the Executive for the Company.
     For purposes of this Section 10(a), the “Non-Compete Period” shall mean:
          (i) In the case of a termination of the Executive’s employment as a
result of Disability, or a termination by the Executive without Good Reason
(including, without limitation, a resignation by the Executive without Good
Reason or an election not to renew by the Executive), a period during the Term
and ending one (1) year after the Date of Termination;
          (ii) in the case of a termination of the Executive’s employment as a
result of a termination by the Company for Cause, a period during the Term and
ending eighteen (18) months after the Date of Termination;
          (iii) in the case of a termination of the Executive’s employment as a
result of (i) a Change in Control, (ii) a termination by the Executive for Good
Reason, or (iii) a termination by the Company for any reason other than Cause,
only during the Term; or
          (iv) notwithstanding the foregoing, in all cases the Non-Compete
Period shall terminate effective on the termination of the REIT Exclusivity
Rights (as defined in the Mutual Exclusivity Agreement) by Remington Lodging as
a result of a Remington Termination Event (and provided further that upon such
termination of the Non-Compete Period, the outstanding Non-Compete Payment shall
be paid by the Company within five (5) days of such termination to the
Executive).
The Executive acknowledges that the services provided by the Executive are of a
special, unique, and extraordinary nature. The Executive further acknowledges
that his work and experience with the Company will enhance his value to a
Competitive Business, and that the nature of the Confidential Information to
which the Executive has immediate access and will continue to have access during
the course of his employment makes it difficult, if not impossible, for him to
engage in any Competitive Business or work in any capacity similar to the
Executive’s duties or services with the Company without disclosing or utilizing
the Confidential Information. The Executive further acknowledges that his work
and experience with the Company places him in a position of trust with the
Company.

14



--------------------------------------------------------------------------------



 



     (b) NON-SOLICITATION. The Executive covenants and agrees that (i) during
the Term, and (ii) during the period ending on the first anniversary of his Date
of Termination, he shall not, without the prior written consent of the Company,
directly or indirectly, whether for his own account or on behalf of any person,
firm, corporation, partnership, association or other entity or enterprise,
solicit, recruit, hire or cause to be hired any employees of the Company or any
of its affiliates, or any person who was an employee of the Company during the
six months preceding the Executive’s Date of Termination, or solicit or
encourage any employee of the Company or any of its affiliates to leave the
employment of the Company or any of such affiliates, as applicable.
     (c) NON-INTERFERENCE WITH COMPANY OPPORTUNITIES. The Executive understands
and agrees that all business opportunities with which he is involved during his
employment with the Company constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use or
converted by Executive for the use of any person, firm, corporation,
partnership, association or other entity or enterprise. Accordingly, Executive
agrees that during the Term and thereafter, Executive shall not, directly or
indirectly, whether for his own account or on behalf of any person, firm,
corporation, partnership, association or other entity or enterprise, interfere
with, solicit, pursue, or in any manner make use of any such business
opportunities.
     (d) REASONABLE RESTRAINTS. The Executive agrees that restraints imposed
upon him pursuant to this Section are necessary for the reasonable and proper
protection of the Company and its subsidiaries and affiliates, and that each and
every one of the restraints is reasonable in respect to subject matter, length
of time and geographic area. The parties further agree that, in the event that
any provision of this Section shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.
11. NON-EXCLUSIVITY OF RIGHTS.
     Nothing in this Agreement shall prevent or limit the Executive’s continuing
or future participation in any plan, program, policy or practice provided by the
Company and for which the Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement. Notwithstanding anything in this Agreement or any such plan,
policy, practice or program noted above to the contrary, the timing of all
payments pursuant to this Agreement or any such plan, policy, practice or
program shall be subject to the timing rules specified in Section 7(g) of this
Agreement.
12. FULL SETTLEMENT.
     The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment. The

15



--------------------------------------------------------------------------------



 



Company agrees to pay as incurred (within 30 days following the Company’s
receipt of an invoice from the Executive), to the full extent permitted by law,
all reasonable legal fees and expenses which the Executive or his beneficiaries
may reasonably incur as a result of any contest (regardless of the outcome
thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive or his beneficiaries about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(a) of the Code to the extent
permitted by 409A. The preceding sentence shall not apply with respect to any
such contest if the court having jurisdiction over such contest determines that
the Executive’s claim in such contest is frivolous or maintained in bad faith.
This reimbursement obligation shall remain in effect following the Executive’s
termination of employment for the applicable statute of limitations period
relating to any such claim, and the amount of reimbursements hereunder during
any tax year shall not affect the expenses eligible for reimbursement in any
other tax year. Such reimbursements are intended to comply with Treasury
Regulation Section 1.409A-3(i)(1)(iv)(A).
13. DISPUTES.
     (a) EQUITABLE RELIEF. The Executive acknowledges and agrees that upon any
breach by the Executive of his obligations under Sections 9 or 10 hereof, the
Company will have no adequate remedy at law, and accordingly will be entitled to
specific performance and other appropriate injunctive and equitable relief.
     (b) ARBITRATION. Excluding only requests for equitable relief by the
Company under Section 13(a) of this Agreement, in the event that there is any
claim or dispute arising out of or relating to this Agreement, or the breach
thereof, and the parties hereto shall not have resolved such claim or dispute
within 60 days after written notice from one party to the other setting forth
the nature of such claim or dispute, then such claim or dispute shall be settled
exclusively by binding arbitration in Dallas, Texas in accordance with the
Commercial Arbitration Rules of the American Arbitration Association by an
arbitrator mutually agreed upon by the parties hereto or, in the absence of such
agreement, by an arbitrator selected according to such Rules. Notwithstanding
the foregoing, if either the Company or the Executive shall request, such
arbitration shall be conducted by a panel of three arbitrators, one selected by
the Company, one selected by the Executive and the third selected by agreement
of the first two, or, in the absence of such agreement, in accordance with such
Rules. Neither party shall have the right to claim or recover punitive damages.
Judgment upon the award rendered by such arbitrator(s) shall be entered in any
Court having jurisdiction thereof upon the application of either party.
14. INDEMNIFICATION.
     The Company will indemnify the Executive, to the maximum extent permitted
by applicable law, against all costs, charges and expenses incurred or sustained
by the Executive, including the cost of legal counsel selected and retained by
the Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of the Executive being or having been an
officer, director, or employee of the Company or any subsidiary or affiliate of
the Company.

16



--------------------------------------------------------------------------------



 



15. COOPERATION IN FUTURE MATTERS.
     The Executive hereby agrees that, for a period of one (1) year following
his termination of employment, he shall cooperate with the Company’s reasonable
requests relating to matters that pertain to the Executive’s employment by the
Company, including, without limitation, providing information or limited
consultation as to such matters, participating in legal proceedings,
investigations or audits on behalf of the Company, or otherwise making himself
reasonably available to the Company for other related purposes. Any such
cooperation shall be performed at times scheduled taking into consideration the
Executive’s other commitments, including business and family matters, and the
Executive shall be compensated at a reasonable hourly or PER DIEM rate to be
agreed by the parties to the extent such cooperation is required on more than an
occasional and limited basis. The Executive shall not be required to perform
such cooperation to the extent it conflicts with any requirements of exclusivity
of services for another employer or otherwise, nor in any manner that in the
good faith belief of the Executive would conflict with his rights under or
ability to enforce this Agreement.
16. GENERAL.
     (a) NOTICES. All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or if sent by overnight courier or by certified
mail, return receipt requested, postage prepaid or sent by written
telecommunication or telecopy, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified to the other party hereto in accordance with this Section 16(a).
If to the Company, to: Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1150
Dallas, Texas 75254
Attn: Chairman of the Board of Directors
with a copy to: Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn: Chief Legal Officer
If to the Executive, at his last residence shown on the records of the Company,
with a copy to:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

     Any such notice shall be effective (i) if delivered personally, when
received, (ii) if sent by overnight courier, when receipted for, and (iii) if
mailed, two (2) days after being mailed as described above.
     (b) SEVERABILITY. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

17



--------------------------------------------------------------------------------



 



     (c) WAIVERS. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
     (d) COUNTERPARTS. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.
     (e) ASSIGNS. This Agreement shall be binding upon and inure to the benefit
of the Company’s successors and the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. This Agreement shall not be assignable by the Executive, it being
understood and agreed that this is a contract for the Executive’s personal
services. This Agreement shall not be assignable by the Company except in
connection with a transaction involving the succession by a third party to all
or substantially all of the Company’s business and/or assets (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise), in which case such successor shall assume this Agreement and
expressly agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform it in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that executes and
delivers the assumption agreement described in the immediately preceding
sentence or that becomes bound by this Agreement by operation of law.
     (f) ENTIRE AGREEMENT. This Agreement contains the entire understanding of
the parties, supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter hereof and may not be amended except by
a written instrument hereafter signed by the Executive and a duly authorized
representative of the Board.
     (g) GOVERNING LAW. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of law. Jurisdiction and venue
shall be solely in the federal or state courts of Dallas County, Texas. This
provision should not be read as a waiver of any right to removal to federal
court in Dallas County.
     (h) CONSTRUCTION. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party. The headings of
sections of this Agreement are for convenience of reference only and shall not
affect its meaning or construction.
     (i) PAYMENTS AND EXERCISE OF RIGHTS AFTER DEATH. Any amounts due hereunder
after the Executive’s death shall be paid to the Executive’s designated
beneficiary or beneficiaries, whether received as a designated beneficiary or by
will or the laws of descent and distribution. The Executive may designate a
beneficiary or beneficiaries for all purposes of this Agreement, and may change
at any time such designation, by notice to the Company making specific reference
to this Agreement. If no designated beneficiary survives the Executive or the
Executive fails to designate a beneficiary for purposes of this Agreement prior
to his death, all amounts thereafter due hereunder shall be paid, as and when
payable, to his spouse, if she survives the Executive, and otherwise to his
estate.

18



--------------------------------------------------------------------------------



 



     (j) CONSULTATION WITH COUNSEL. The Executive acknowledges that he has had a
full and complete opportunity to consult with counsel or other advisers of his
own choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.
     (k) WITHHOLDING. Any payments provided for in this Agreement shall be paid
net of any applicable tax withholding required under federal, state or local
law.
     (l) NON-DISPARAGEMENT. The Executive agrees that, during the Term and
thereafter (including following Executive’s termination of employment for any
reason) he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or its
affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that, during the Term and
thereafter (including following Executive’s termination of employment for any
reason) the Company will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may directly or indirectly, disparage Executive or his business
or reputation. Notwithstanding the foregoing, nothing in this Agreement shall
preclude either Executive or the Company from making truthful statements or
disclosures that are required by applicable law, regulation, or legal process.
     (m) CODE SECTION 409A. It is the intention of the parties to this Agreement
that no payment or entitlement pursuant to this Agreement will give rise to any
adverse tax consequences to the Executive under Section 409A of the Code. The
Agreement shall be interpreted to that end and, consistent with that objective
and notwithstanding any provision herein to the contrary, the Company may
unilaterally take any action it deems necessary or desirable to amend any
provision herein to avoid the application of or excise tax under Section 409A.
Further, no effect shall be given to any provision herein in a manner that
reasonably could be expected to give rise to adverse tax consequences under that
provision.
[SIGNATURE PAGE FOLLOWS]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereto have caused this Agreement to be duly executed under seal as of the date
first above written.

                  REIT:    
 
                ASHFORD HOSPITALITY TRUST, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
  Dated:        
 
     
 
   
 
                OPERATING PARTNERSHIP:    
 
                ASHFORD HOSPITALITY LIMITED PARTNERSHIP    
 
                By: Ashford OP General Partner, LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
  Dated:        
 
     
 
   
 
                EXECUTIVE:    
 
           
 
              MONTGOMERY J. BENNETT    
 
           
 
  Dated:        
 
     
 
   

20



--------------------------------------------------------------------------------



 



EXHIBIT “A”
RELEASE AND WAIVER
     THIS RELEASE AND WAIVER (the “Termination Release”) is made as of the
                     day of                     , 200___ by MONTGOMERY J.
BENNETT (the “Executive”).
     WHEREAS, the Executive, Ashford Hospitality Trust, Inc. (the “REIT”), and
Ashford Hospitality Limited Partnership (the “Operating Partnership”) have
entered into an Employment Agreement (the “Agreement”) dated as of March 21,
2008, effective as of January 1, 2008 and providing certain compensation and
severance amounts upon the Executive’s termination of employment; and
     WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement,
to execute a release and waiver in the form set forth in this Termination
Release in consideration of the REIT and the Operating Partnership
(collectively, the “Company”) agreement to provide the compensation and
severance amounts upon the Executive’s termination of employment set out in the
Agreement; and
     WHEREAS, the Company and the Executive desire to settle all rights, duties
and obligations between them, including without limitation all such rights,
duties, and obligations arising under the Agreement or otherwise out of the
Executive’s employment by the Company;
     NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:
     1. RELEASE. (a) The Executive knowingly and voluntarily releases, acquits,
covenants not to sue and forever discharges the Company, and its respective
owners, parents, stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, divisions and subsidiaries
(collectively, the “Releasees”) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, damages, causes of action,
suits, rights, costs, losses, debts and expenses of any nature whatsoever, known
or unknown, suspected or unsuspected, foreseen or unforeseen, matured or
unmatured, against them which the Executive or any of his heirs, executors,
administrators, successors and assigns ever had, now has or at any time
hereafter may have, own or hold by reason of any matter, fact, or cause
whatsoever from the beginning of time up to and including the date of this
Termination Release, including without limitation all claims arising under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, Texas Labor Code
Section 21.001, et seq. (Texas Employment Discrimination); Texas Labor Code
Section 61.001, et seq. (Texas Pay Day Act); Texas Labor Code Section 62.002, et
seq. (Texas Minimum Wage Act); Texas Labor Code Section 201.001, et seq. (Texas
Unemployment Compensation Act); Texas Labor Code Section 401.001, et seq.,
specifically Section 451.001 formerly codified as Article 8307c of the Revised
Civil Statutes (Texas Workers’ Compensation Act and Discrimination Issues); and
Texas Genetic Information and Testing Law, each as amended, or any other
federal, state or local laws, rules, regulations, judicial decisions or public
policies now or hereafter recognized.
          (b) The Executive represents that he has not filed or permitted to be
filed against any of the Releasees, any complaints, charges or lawsuits and
covenants and agrees that he will not seek or be entitled to any personal
recovery in any court or before any governmental agency, arbitrator or
self-regulatory body against any of the Releasees arising out of any matters set
forth in Section 1(a) hereof. Nothing herein shall prevent the Executive from
seeking to enforce his rights under the Agreement. The Executive does not

 



--------------------------------------------------------------------------------



 



hereby waive or release his rights to any benefits under the Company’s employee
benefit plans to which he is or will be entitled pursuant to the terms of such
plans in the ordinary course.
     2. NON-DISPARAGEMENT. The Executive covenants and agrees he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company or its affiliates or their respective
officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing herein or in the Agreement shall preclude
the Executive from making truthful statements or disclosures that are required
by applicable law, regulation, or legal process.
     3. NON-SOLICITATION. The Executive covenants and agrees he shall not,
without the prior written consent of the Company, for a period ending one
(1) year from the Date of Termination (as defined in the Agreement), directly or
indirectly, whether for his own account or on behalf of any person, firm,
corporation, partnership, association or other entity or enterprise, solicit,
recruit, hire or cause to be hired any employees of the Company or any of its
affiliates, or any person who was an employee of the Company during the six
months preceding the Executive’s Date of Termination (as defined in the
Agreement), or solicit or encourage any employee of the Company or any of its
affiliates to leave the employment of the Company or any of such affiliates, as
applicable.
     4. NON-INTERFERENCE WITH COMPANY OPPORTUNITIES. The Executive understands
and agrees that all business opportunities with which he is involved during his
employment with the Company constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use or
converted by Executive for the use of any person, firm, corporation,
partnership, association or other entity or enterprise. Accordingly, Executive
agrees he shall not, directly or indirectly, whether for his own account or on
behalf of any person, firm, corporation, partnership, association or other
entity or enterprise, interfere with, solicit, pursue, or in any manner make use
of any such business opportunities.
     5. ACKNOWLEDGMENT. The Company has advised the Executive to consult with an
attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release. The Company has also advised the Executive that Executive has up to
twenty-one days to consider and sign the Release and Waiver and up to seven days
after signing in which to revoke acceptance by giving notice to
                     at                      by personal delivery or by mail
postmarked no later than the seventh day after the Executive signs the Release
and Waiver.
     IN WITNESS WHEREOF, the Executive has executed this Termination Release
under seal as of the day and year first above written.

         
 
 
 
 
MONTGOMERY J. BENNETT    

 